DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
	Specifically, claims 1 and 16 are directed to a method.  Claim 9 is directed to a system. Each of the claims falls under one of the four statutory classes of invention.
	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	Claim 1 as an example recites :

	receiving, from the one or more data sources, second information regarding intellectual-property assets;
	determining, based at least in part on the first information and the second information, that an intellectual-property asset of the intellectual-property assets corresponds to a feature associated with a product of the products;
	receiving a first request to determine a value of the intellectual-property asset; 
identifying, based at least partly on receiving the first request, economic data indicating revenue of an organization that is associated with the product;
determining a portion of the revenue attributable to the intellectual-property asset; 
determining, based at least partly on the portion of the revenue, a measure of value of the intellectual-property asset;
	receiving a second request to determine at least one of:
a first exposure value representing loss of coverage with respect to the intellectual-property asset; or
	a second exposure value representing a litigation event with respect to the intellectual-property asset;
	determining, based at least in part on receiving the second request, at least one of the first exposure value or the second exposure value; and
	causing display, of an indicator of the measure of value of the product and the at least one of the first exposure value or the second exposure value.



This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
	The judicial exception is not integrated into a practical application. In particular, the claimed “user interfaces” is recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component or to a display component.
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claimed “user interfaces” of claim 1 and the “one or more processors” of claim 9 are seen as generic computer component for displaying data or performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea.  

The type of data being manipulated does not impose meaningful limitations or render the
idea less abstract.  Looking at the element as a combination does not add anything more than the elements analyzed individually.  Therefore the claim does not amount to significantly more than the abstract idea itself.


Accordingly, claim 1 is directed to an abstract idea.
	The remaining independent claims 9 and 16 fall short the 35 USC 101 requirement under the same rationale.

	Claim 2 recites a receiving and determining function which are concepts that were to be found as an abstract concept by the Courts in Cyberfone.  The increasing or decreasing function is a financial business function.

	Claim 3 recites a receiving and determining function which are concepts that were to be found as an abstract concept by the Courts in Cyberfone.  

Claims 4-7 recite a generating and determining function which are concepts that were to be found as an abstract concept by the Courts in Cyberfone.  


	Claims 10, 11 recite a receiving and determining function which are concepts that were to be found as an abstract concept by the Courts in Cyberfone 

Claims 12-15 recite a receiving, determining and generating function which are concepts that were to be found as an abstract concept by the Courts in Cyberfone.  

Claims 17-20 also recite a receiving, determining and generating function which are concepts that were to be found as an abstract concept by the Courts in Cyberfone.  

Accordingly, the dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

January 25, 2021